DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,181,945. 
The present application claims the same subject matter of a display and display device, which is same as the US patent 11,181,945.  
For example:
17/505,038
11,181,945
1. A display panel having a display area comprising a first display area and a second display area, wherein the display panel comprises: first light-emitting units and first pixel circuits in the first display area; and second light-emitting units and second pixel circuits in the second display area, wherein the second display area comprises at least one light-shielding area and at least one light-transmitting area, wherein at least one second pixel circuit of the second pixel circuits is located in the at least one light-shielding area, and at least one second light-emitting unit of the second light-emitting units is located in the at least one light-transmitting area; and wherein one of the at least one second light-emitting unit is connected to one of the at least one second pixel circuit through one of anode connection lines.
1. A display panel having a display area comprising a first display area and a second display area, wherein the display panel comprises: first light-emitting units and first pixel circuits in the first display area; and second light-emitting units and second pixel circuits in the second display area, wherein in the first display area, an arrangement of the first pixel circuits corresponds to an arrangement of the first light-emitting units; wherein the second display area comprises at least one light-shielding area and a light- transmitting area surrounding the at least one light-shielding area, wherein all of the second pixel circuits are located in the at least one light-shielding area, and wherein at least one second light-emitting unit of the second light-emitting units is completely located in the light- transmitting area; and wherein each of the at least one second light-emitting unit located in the light-transmitting area is connected to one of the second pixel circuits that are located in the at least one light- shielding area through an anode connection line.
2. The display panel according to claim 1, wherein the at least one second light-emitting unit comprises at least two second light-emitting units, and the at least one second pixel circuit comprises at least two second pixel circuits; in the second display area, the at least two second light-emitting units are located in the at least one light-transmitting area; and the at least two second light-emitting units are respectively connected, through at least two of the anode connection lines, to the at least two second pixel circuits; and wherein extending directions of at least two of the at least two anode connection lines that are respectively connected to the at least two second light-emitting units cross each other.
2. The display panel according to claim 1, wherein in the second display area, at least two second light-emitting units of the second light-emitting units are completely located in the light- transmitting area; and wherein each of the at least two second light-emitting units is connected to one of the second pixel circuits located in the at least one light-shielding area through one anode connection line; and wherein extending directions of at least two of anode connection lines connected to the at least two second light-emitting units cross each other.
3. The display panel according to claim 1, wherein a pixel circuit array is provided in at least one of the at least one light-shielding area, the pixel circuit array comprising second pixel circuits arranged in an array of M rows by N columns, where M and N are positive integers; wherein the second pixel circuits arranged in the M rows and N columns respectively provide driving signals for M * N second light-emitting units of the second light-emitting units through M * N anode connection lines of the anode connection lines; and 22Uni-Intel Ref. DF192232US wherein extending directions of the M * N anode connection lines cross each other.
2. The display panel according to claim 1, wherein in the second display area, at least two second light-emitting units of the second light-emitting units are completely located in the light- transmitting area; and wherein each of the at least two second light-emitting units is connected to one of the second pixel circuits located in the at least one light-shielding area through one anode connection line; and wherein extending directions of at least two of anode connection lines connected to the at least two second light-emitting units cross each other.  
3. The display panel according to claim 2, wherein extending directions of all of the anode connection lines connected to the at least two second light-emitting units cross each other.  
4. The display panel according to claim 3, wherein an included angle between extending directions of any two of the anode connection lines connected to the at least two second light- emitting units is not equal to an included angle between extending directions of any other two of the anode connection lines.  
5. The display panel according to claim 1, wherein a pixel circuit array is provided in at least one of the at least one light-shielding area, the pixel circuit array comprising second pixel circuits arranged in an array of M rows by N columns, where M and N are positive integers; wherein the second pixel circuits arranged in the M rows and N columns respectively provide driving signals for M * N second light-emitting units through M * N anode connection lines; and wherein extending directions of the M * N anode connection lines cross each other.

4. The display panel according to claim 3, wherein the pixel circuit array is provided in each of the at least one light-shielding area, and a number of the second pixel circuits comprised in the pixel circuit array in one of the at least one light-shielding area is the same as a number of the second pixel circuits comprised in the pixel circuit array in another one of the at least one light-shielding area.
6. The display panel according to claim 5, wherein the pixel circuit array is provided in each of the at least one light-shielding area, and wherein a number of the second pixel circuits comprised in the pixel circuit array in one of the at least one light-shielding area is the same as a number of the second pixel circuits comprised in the pixel circuit array in another one of the at least one light-shielding area.  

5. The display panel according to claim 1, wherein a plurality of sets of light-emitting units is provided in the at least one light-transmitting area, and each set of the plurality of sets of light-emitting units comprises a first light-emitting unit configured to emit light of a first color, a second light-emitting unit configured to emit light of a second color, and a third light-emitting unit configured to emit light of a third color, wherein the first light-emitting unit, the second light-emitting unit, and the third light-emitting unit are adjacent to each other; wherein the first light-emitting unit, the second light-emitting unit, and the third light-emitting unit are connected to three of the at least one second pixel circuit through three anode connection lines of the anode connection lines, respectively; and wherein extending directions of the three anode connection lines cross each other.
8. The display panel according to claim 1, wherein a plurality of sets of light-emitting units is provided in the light-transmitting area, and each set of the plurality of sets of light-emitting units comprises a first light-emitting unit configured to emit light of a first color, a second light- emitting unit configured to emit light of a second color, and a third light-emitting unit configured to emit light of a third color, wherein the first light-emitting unit, the second light- emitting unit, and the third light-emitting unit are adjacent to each other; wherein each of the first light-emitting unit, the second light-emitting unit, and the third light-emitting unit is connected to one of the second pixel circuits located in the at least one light-shielding area through one anode connection line; and 23Uni-Intel Ref. DF192232US wherein extending directions of anode connection lines connected to the first light- emitting unit, the second light-emitting unit, and the third light-emitting unit cross each other.
6. The display panel according to claim 1, wherein the anode connection lines are made of a transparent conductive material.
10. The display panel according to claim 1, wherein the anode connection line is made of a transparent conductive material.
7. The display panel according to claim 6, wherein an anode of one of the second light-emitting units comprises a first conductive layer, a second conductive layer, and a reflective layer located between the first conductive layer and the second conductive layer, and one of the anode connection lines is disposed in a same layer as the first conductive layer or the second conductive layer.
13. The display panel according to claim 12, wherein an anode of the display panel comprises a first conductive layer, a second conductive layer, and a reflective layer located between the first conductive layer and the second conductive layer, and the anode connection line is disposed in a same layer as the reflective layer.
8. The display panel according to claim 1, wherein the anode connection lines are made of a metal material.
12. The display panel according to claim 1, wherein the anode connection line is made of a metal material.
9. The display panel according to claim 8, wherein an anode of one of the second light-emitting units comprises a first conductive layer, a second conductive layer, and a 23Uni-Intel Ref. DF192232US reflective layer located between the first conductive layer and the second conductive layer, and one of the anode connection lines is disposed in a same layer as the reflective layer.
13. The display panel according to claim 12, wherein an anode of the display panel comprises a first conductive layer, a second conductive layer, and a reflective layer located between the first conductive layer and the second conductive layer, and the anode connection line is disposed in a same layer as the reflective layer.
10. The display panel according to claim 1, further comprising: gate signal lines each extending in a first direction; and data signal lines each extending in a second direction, wherein a distance between two adjacent gate signal lines of the gate signal lines in the light-transmitting area in the second direction is greater than a distance between the two adjacent gate signal lines in the at least one light-shielding area in the second direction, and/or, a distance between two adjacent data signal lines of the data signal lines in the light-transmitting area in the first direction is greater than a distance between the two adjacent data signal lines in the at least one light-shielding area in the first direction.
14. The display panel according to claim 1, further comprising: gate signal lines each extending in a first direction; and data signal lines each extending in a second direction, wherein a distance between two adjacent gate signal lines of the gate signal lines in the light-transmitting area in the second direction is greater than a distance between the two adjacent gate signal lines in the at least one light-shielding area in the second direction, and/or, a distance between two adjacent data signal lines of the data signal lines in the light- transmitting area in the first direction is greater than a distance between the two adjacent data signal lines in the at least one light-shielding area in the first direction.
11. The display panel according to claim 10, wherein an extending direction of one of the anode connection lines crosses both the first direction and the second direction.
15. The display panel according to claim 14, wherein an extending direction of the anode connection line crosses both the first direction and the second direction.
12. A display panel having a display area comprising a first display area and a second display area, wherein the display panel comprises: first light-emitting units and first pixel circuits in the first display area; and second light-emitting units and second pixel circuits in the second display area, wherein the second display area comprises at least one light-transmitting area, and one of the second light-emitting units is connected to one of the second pixel circuits through one of anode connection lines; and wherein one of the anode connection lines comprises a first connection line segment, wherein the first connection line segment is disposed in a same layer as at least one conductive layer of an anode of one of the second light-emitting units.
16. A display panel having a display area, wherein the display panel comprises light- emitting units and pixel circuits located in the display area; wherein the display area comprises at least one light-shielding area and a light-transmitting area surrounding the at least one light-shielding area, and wherein at least one light-emitting unit of the light-emitting units is completely located in the light-transmitting area; and wherein each of the at least one light-emitting unit located in the light-transmitting area is connected to one of the pixel circuits located in the at least one light-shielding area through an anode connection line.  
17. The display panel according to claim 16, wherein in the display area, at least two of the light-emitting units are completely located in the light-transmitting area, and wherein each of the at least two light-emitting units is connected to one of the pixel circuits located in the at least one light-shielding area through one anode connection line; and wherein extending directions of at least two of anode connection lines connected to the at least two light-emitting units cross each other.

13. The display panel according to claim 12, wherein the second display area further comprises at least one light-shielding area, wherein at least one second pixel circuit of the second pixel circuits is located in the at least one light-shielding area, and at least two second light-emitting units of the second light-emitting units are located in the at least one 24Uni-Intel Ref. DF192232US light-transmitting area and are connected to at least two of the second pixel circuits through at least two anode connection lines of the anode connection lines; and wherein extending directions of at least two of the at least two anode connection lines cross each other.  

17. The display panel according to claim 16, wherein in the display area, at least two of the light-emitting units are completely located in the light-transmitting area, and wherein each of the at least two light-emitting units is connected to one of the pixel circuits located in the at least one light-shielding area through one anode connection line; and wherein extending directions of at least two of anode connection lines connected to the at least two light-emitting units cross each other.
14. The display panel according to claim 12, wherein a pixel circuit array is provided in at least one of the at least one light-shielding area, the pixel circuit array comprising second pixel circuits arranged in an array of M rows by N columns, where M and N are positive integers; wherein the second pixel circuits arranged in the M rows and N columns respectively provide driving signals for M * N second light-emitting units of the second light-emitting units through M * N anode connection lines of the anode connection lines; and wherein extending directions of the M * N anode connection lines cross each other.
5. The display panel according to claim 1, wherein a pixel circuit array is provided in at least one of the at least one light-shielding area, the pixel circuit array comprising second pixel circuits arranged in an array of M rows by N columns, where M and N are positive integers; wherein the second pixel circuits arranged in the M rows and N columns respectively provide driving signals for M * N second light-emitting units through M * N anode connection lines; and wherein extending directions of the M * N anode connection lines cross each other.
15. The display panel according to claim 14, wherein the pixel circuit array is provided in each of the at least one light-shielding area, and a number of the second pixel circuits comprised in the pixel circuit array in one of the at least one light-shielding area is the same as or different from a number of the second pixel circuits comprised in the pixel circuit array in another one of the at least one light-shielding area.
6. The display panel according to claim 5, wherein the pixel circuit array is provided in each of the at least one light-shielding area, and wherein a number of the second pixel circuits comprised in the pixel circuit array in one of the at least one light-shielding area is the same as a number of the second pixel circuits comprised in the pixel circuit array in another one of the at least one light-shielding area.
16. The display panel according to claim 12, wherein a plurality of sets of light-emitting units is provided in the at least one light-transmitting area, and each set of the plurality of sets of light-emitting units comprises a first light-emitting unit configured to emit light of a first color, a second light-emitting unit configured to emit light of a second color, and a third light-emitting unit configured to emit light of a third color, wherein the first light-emitting unit, the second light-emitting unit, and the third light-emitting unit are adjacent to each other; wherein the first light-emitting unit, the second light-emitting unit, and the third light-emitting unit are connected to three of the at least one second pixel circuit through three anode connection lines of the anode connection lines, respectively; and wherein extending directions of the three anode connection lines cross each other.
8. The display panel according to claim 1, wherein a plurality of sets of light-emitting units is provided in the light-transmitting area, and each set of the plurality of sets of light-emitting units comprises a first light-emitting unit configured to emit light of a first color, a second light- emitting unit configured to emit light of a second color, and a third light-emitting unit configured to emit light of a third color, wherein the first light-emitting unit, the second light- emitting unit, and the third light-emitting unit are adjacent to each other; wherein each of the first light-emitting unit, the second light-emitting unit, and the third light-emitting unit is connected to one of the second pixel circuits located in the at least one light-shielding area through one anode connection line; and 23Uni-Intel Ref. DF192232US wherein extending directions of anode connection lines connected to the first light- emitting unit, the second light-emitting unit, and the third light-emitting unit cross each other.
17. The display panel according to claim 12, wherein the anode connection lines are 25Uni-Intel Ref. DF192232US made of a transparent conductive material.
10. The display panel according to claim 1, wherein the anode connection line is made of a transparent conductive material.
18. The display panel according to claim 17, wherein an anode of one of the second light-emitting units comprises a first conductive layer, a second conductive layer, and a reflective layer located between the first conductive layer and the second conductive layer, and one of the anode connection lines is disposed in a same layer as the first conductive layer or the second conductive layer.
11. The display panel according to claim 10, wherein an anode of the display panel comprises a first conductive layer, a second conductive layer, and a reflective layer located between the first conductive layer and the second conductive layer, and the anode connection line is disposed in a same layer as the first conductive layer or the second conductive layer.
19. The display panel according to claim 12, wherein the anode connection lines are made of a metal material.
12. The display panel according to claim 1, wherein the anode connection line is made of a metal material.
20. The display panel according to claim 19, wherein an anode of one of the second light-emitting units comprises a first conductive layer, a second conductive layer, and a reflective layer located between the first conductive layer and the second conductive layer, and one of the anode connection lines is disposed in a same layer as the reflective layer.
13. The display panel according to claim 12, wherein an anode of the display panel comprises a first conductive layer, a second conductive layer, and a reflective layer located between the first conductive layer and the second conductive layer, and the anode connection line is disposed in a same layer as the reflective layer.
21. The display panel according to claim 1, further comprising: gate signal lines each extending in a first direction; and data signal lines each extending in a second direction, wherein a distance between two adjacent gate signal lines of the gate signal lines in the light-transmitting area in the second direction is greater than a distance between the two adjacent gate signal lines in the at least one light-shielding area in the second direction, and/or, a distance between two adjacent data signal lines of the data signal lines in the light-transmitting area in the first direction is greater than a distance between the two adjacent data signal lines in the at least one light-shielding area in the first direction.
14. The display panel according to claim 1, further comprising: gate signal lines each extending in a first direction; and data signal lines each extending in a second direction, wherein a distance between two adjacent gate signal lines of the gate signal lines in the light-transmitting area in the second direction is greater than a distance between the two adjacent gate signal lines in the at least one light-shielding area in the second direction, and/or, a distance between two adjacent data signal lines of the data signal lines in the light- transmitting area in the first direction is greater than a distance between the two adjacent data signal lines in the at least one light-shielding area in the first direction.
22. The display panel according to claim 21, wherein an extending direction of one of the anode connection lines crosses both the first direction and the second direction.
15. The display panel according to claim 14, wherein an extending direction of the anode connection line crosses both the first direction and the second direction.
23. A display device, comprising: a display panel, 26Uni-Intel Ref. DF192232US wherein the display panel has a display area comprising a first display area and a second display area, and comprises first light-emitting units and first pixel circuits that are located in the first display area, and second light-emitting units and second pixel circuits that are located in the second display area; and wherein the second display area comprises at least one light-shielding area and at least one light-transmitting area, wherein at least one second pixel circuit of the second pixel circuits is located in the at least one light-shielding area, and at least one second light-emitting unit of the second light-emitting units is located in the at least one light-transmitting area; and one of the at least one second light-emitting unit is connected to one of the at least one second pixel circuit through one of anode connection lines; or wherein the second display area comprises at least one light-transmitting area, and one of the second light-emitting units is connected to one of the second pixel circuits through one of anode connection lines; and one of the anode connection lines comprises a first connection line segment, wherein the first connection line segment is disposed in a same layer as at least one conductive layer of an anode of one of the second light-emitting units.
20. A display device comprising a display panel, the display panel having a display area comprising a first display area and a second display area, wherein the display panel comprises: first light-emitting units and first pixel circuits in the first display area; and second light-emitting units and second pixel circuits in the second display area, wherein in the first display area, an arrangement of the first pixel circuits corresponds to an arrangement of the first light-emitting units; wherein the second display area comprises at least one light-shielding area and a light- transmitting area surrounding the at least one light-shielding area, wherein all of the second pixel circuits are located in the at least one light-shielding area, and wherein at least one second light-emitting unit of the second light-emitting units is completely located in the light- transmitting area; and wherein each of the at least one second light-emitting unit located in the light-transmitting area is connected to one of the second pixel circuits located in the at least one light-shielding area through an anode connection line.


Claims 1-23 would be allowable if they overcome the above rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628